Order entered February 18, 2014




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-13-01047-CV

                          ROBERT H. HOLMES, SR., Appellant

                                              V.

                   GRAHAM MORTGAGE CORPORATION, Appellee

                     On Appeal from the 160th Judicial District Court
                                  Dallas County, Texas
                         Trial Court Cause No. DC-10-05579-H

                                          ORDER
       We GRANT appellant’s February 17, 2014 motion for extension of time to file reply

brief and ORDER the brief be filed no later than February 24, 2014.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE